Citation Nr: 0630353	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  04-06 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for low back disability 
(claimed as a residual of lumbar strain), and if so, whether 
service connection for that disability is established.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from January 1966 
to November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 RO rating decision 
that reopened a previously denied claim for service 
connection of residuals of a low back strain, but denied the 
claim on the merits.  The appellant filed a Notice of 
Disagreement (NOD) in November 2002, and the RO issued a 
Statement of the Case (SOC) in December 2003.  The appellant 
filed a substantive appeal (VA Form 9, Appeal to the Board of 
Veterans' Appeals) in January 2004.

In June 2005, the appellant testified during a hearing before 
the RO's Decision Review Officer;  a transcript of that 
hearing is of record.

After the RO certified the appeal to the Board in March 2006, 
the appellant submitted private medical records directly to 
the Board with a waiver of original jurisdiction by the RO.  
The Board accepts this additional evidence for inclusion into 
the record on appeal.  See 38 C.F.R. § 20.1304 (2006).

The Board points out that, regardless of what the RO has 
done, the Board must address the question of whether new and 
material evidence has been received to reopen the claim, 
because the issue goes to the Board's jurisdiction to reach 
and adjudicate the underlying claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 
1 (1995).  In other words, the Board is required to first 
consider whether new and material evidence has been presented 
before the merits of a claim can be considered.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the 
Board has characterized the claim as on the title page.

The Board's decision reopening the claim for service 
connection is set forth below.  The underlying matter of 
service connection, on the merits, is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify the veteran when further action, on his 
part, is required.


FINDINGS OF FACT

1.  All notification and adjudication action needed to fairly 
adjudicate the petition to reopen the claim for service 
connection for low back disability has been accomplished.

2.  In April 1981, the RO denied service connection for low 
back pain.  In an August 1981 letter, the RO notified the 
appellant that new and material evidence to reopen the claim 
was needed.

3.  Most recently, in July 1998, the RO denied a petition to 
reopen the claim for service connection for low back 
disability (then diagnosed as spondylosis) based on a finding 
that new and material evidence had not been received in 
support of the petition.  

4.   Evidence received since the July 1998 rating decision is 
not cumulative and redundant of evidence of record at the 
time of the prior denial, relates to unestablished facts 
necessary to substantiate a claim for service connection for 
low back disability, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's April 1981 and July 1998 denials are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2006).

2.  As evidence received since July 1998 is new and material, 
the criteria for reopening a claim for service connection for 
low back disability (claimed as a residual of lumbar strain) 
are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the above, and in view of 
the Board's favorable disposition of the petition to reopen, 
the Board finds that all notification and development action 
needed to render a fair decision on this aspect of the appeal 
has been accomplished.  

II.  Analysis of Petition to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

In an April 1981 rating decision, the RO denied service 
connection for low back pain.  In an August 1981 letter, the 
RO advised the veteran that new and material evidence to 
reopen the claim was needed.  Most recently, in July 1998,  
the RO denied the appellant's petition to reopen the claim on 
the basis that new and material evidence pertinent to the 
claim had not been received.  The evidence of record at the 
time of the July 1998 rating decision consisted of the 
following: service medical records, VA examination in March 
1981, and VA treatment notes for low back pain in June 1981 
and August 1981.

The appellant did not appeal the April 1981 or July 1998 
rating decisions; hence, those rating decisions are final as 
to the evidence then of record, and are not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§  20.302, 20.1100.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The appellant filed a petition to reopen the claim in 
September 2002.  Regarding petitions to reopen filed on or 
after August 29, 2001, as in this appeal, Title 38, Code of 
Federal Regulations, Section 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim(s) sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then 
of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

The medical evidence associated with the claims file since 
the July 1998 rating decision includes the appellant's Social 
Security Administration disability file (with the SSA 
decision and supporting medical evidence), VA clinical 
treatment records, private clinical treatment records, and 
the report of VA medical examination conducted in December 
2005.  The lay evidence associated with the file since the 
July 1998 rating decision includes the appellant's testimony 
before the RO's Decision Review Officer in June 2005, during 
which he reported chronic back pain beginning during service 
and continuing after separation from service.  This medical 
and lay evidence is new, in that is was not previously agency 
adjudicators, and is not cumulative or redundant of evidence 
previously of record.  

The Board finds that the newly received evidence is material 
to the issue of service connection for a low back disorder.  
In particular, the appellant's testimony regarding continuing 
back problems during and service addresses one of the 
specific reasons that service connection was denied in April 
1981.  As such, this evidence relates to an unestablished 
fact need to substantiate the claim, and, because it 
addresses nexus-an essential element of the claim-raises a 
reasonable possibility of substantiating the claim.  

Based on the analysis above, the Board finds that new and 
material evidence has been received, and the claim for 
service connection is reopened.




ORDER

As new and material evidence to reopen a claim for service 
connection for low back disability (claimed as a residual of 
lumbar strain) has been received, the appeal is granted to 
that extent.


REMAND

The Board finds that additional RO action on the claim for 
service connection, on the merits, is warranted.

As noted above, the VCAA and its implementing regulations 
essentially include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   In particular, 
the VCAA incorporates a statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).  

The RO sent the appellant a pre-decision notice letter in 
October 2002 and post-decision notice letters in June and 
August 2005, but none of these three notice letters advised 
the appellant what evidence, if any, VA will obtain, and what 
evidence, if any, the claimant must obtain.  The Board notes 
that this information was incorporated into the December 2003 
SOC and the January 2006 SSOC.  However, the Federal Circuit 
recently held that the VCAA requires "a deliberate act of 
notification directed to meeting the requirements of section 
5103, not an assemblage of bits of information drawn from 
multiple communications issued for unrelated purposes."  
Mayfield v. Nicholson, 444 F.3d 1328, 1332-1333 (Fed. Cir. 
2006).  Accordingly, under Mayfield, the SOC and SSOC did not 
cure the previous insufficient VCAA notice.    

As the RO has not provided adequate notice of what evidence 
VA will obtain, and what evidence the claimant must provide 
pertinent to the claim for service connection, a remand is 
warranted.  The Board emphasizes that action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's notice 
letter to the appellant should explain that he has a full 
one-year period for response.  See 38 U.S.C.A. § 5103 (West 
2002); but see also 38 U.S.C.A. § 5103(b) (3)) (West Supp. 
2005) (amending the relevant statute to clarify that VA may 
make a decision on the claim before the expiration of the 
one-year VCAA notice period).  The RO should also invite the 
appellant to submit all pertinent evidence in his possession, 
and ensure that its notice to him meets the requirements of 
the recent decision in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as appropriate. 

After providing the required notice, the RO should obtain any 
additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the 
appellant and his representative a letter 
providing notification of the duties to 
notify and assist imposed by the VCAA 
specifically as regards the claim for 
service connection for low back 
disability (claimed as a residual of 
lumbar strain)..  The letter should 
identify the elements required to 
substantiate the claim, as well as the 
type of evidence necessary to support 
each element, and include a summary of 
the evidence currently of record.  

To ensure that the duty to notify the 
appellant what evidence will be obtained 
by whom is met, the RO's letter should 
request the appellant to provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
additional medical records pertaining to 
the matter on appeal that are not 
currently of record.  The RO should 
explain the respective duties of the 
parties in obtaining evidence.

The RO should also invite the appellant 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman (cited to above), as 
appropriate.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  
The RO's letter, and any follow-up 
letter(s), should be associated with the 
claims file.

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  If after the appropriate period for 
response the requested action results in 
no additional evidence being added to the 
file, the RO should return the file to 
the Board for further appellate review.  

If the requested action does result in 
additional evidence being added to the 
file,  the RO should readjudicate the 
claim on appeal in light of all pertinent 
evidence and legal authority.  

5.  If the RO readjudicates and continues 
the denial of the claim, the RO must 
furnish to the appellant an appropriate 
SSOC that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The appellant needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. § §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


